Batman, P. J.
This is an action by appellant against appellees to quiet title to certain real estate. The issues, evidence, and questions presented are identical with those in Smithson v. Bouse (1918), ante 66, 118 N. E. 970, the real estate in questoin being 120 acres of the 200-aere tract mentioned in the opinion in said cause. By an agreement of the parties these causes were1 consolidated on appeal for the purpose of briefing and consideration by this court. On the authority of said cause No. 10045, and with the same limitations as to the scope of the decision, the judgment in this case is affirmed.